[J-45-2015] [MO: Baer, J.]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


ERIK ARNESON, INDIVIDUALLY AND IN :           No. 51 MAP 2015
HIS OFFICIAL CAPACITY AS          :
EXECUTIVE DIRECTOR OF THE         :           Appeal from the Order of the
OFFICE OF OPEN RECORDS, AND       :           Commonwealth Court at No. 35 MD
SENATE MAJORITY CAUCUS            :           2015 dated June 10, 2015
                                  :
                                  :           ARGUED: September 9, 2015
           v.                     :
                                  :
                                  :
THOMAS W. WOLF, IN HIS OFFICIAL   :
CAPACITY AS GOVERNOR OF THE       :
COMMONWEALTH OF PENNSYLVANIA, :
DEPARTMENT OF COMMUNITY AND       :
ECONOMIC DEVELOPMENT, AND         :
OFFICE OF OPEN RECORDS            :
                                  :
                                  :
APPEAL OF: THOMAS W. WOLF, IN HIS :
OFFICIAL CAPACITY AS GOVERNOR     :
OF THE COMMONWEALTH OF            :
PENNSYLVANIA AND DEPARTMENT OF :
COMMUNITY AND ECONOMIC            :
DEVELOPMENT                       :


                               DISSENTING OPINION


MADAME JUSTICE TODD                                 DECIDED: October 27, 2015
      For the reasons ably expressed by President Judge Pellegrini in his dissent

below, see Arneson v. Wolf, 117 A.3d 374 (Pa. Cmwlth. 2015) (Pellegrini, P.J.,

dissenting), I conclude Governor Wolf acted within his constitutional authority in

removing the Executive Director of the Office of Open Records, and so I would reverse

the order of the Commonwealth Court. Accordingly, I dissent.